This action is based on a promissory note. The defendant answered alleging among other things a counterclaim for rentals. The court sustained a plea of res adjudicata to such counterclaim and judgment was had in favor of plaintiff on the note. The correctness of the ruling of the court depends upon whether the judgment offered in evidence to support the plea of res adjudicata is void or voidable. Having this day held in Glickmanv. Solomon that the judgment therein was merely voidable and, therefore, not subject to collateral attack, it follows that the judgment in the instant case is affirmed.
BEAN, C.J., BROWN and CAMPBELL, JJ., concur. *Page 365